Citation Nr: 9904533	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from September 1959 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for a psychiatric condition to include 
schizoaffective disorder.
The veteran appeared at a hearing before a Member of the 
Board at the RO in November 1998.

In a November 1995 statement, the veteran appears to raise 
the issues of service connection for kidney problems, liver 
problems, and gout.  It appears that the RO has not had an 
opportunity to act upon these issues.  Absent a rating 
decision, notice of disagreement, statement of the case and a 
substantive appeal, the Board does not have jurisdiction over 
these issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).  As all steps required for 
jurisdiction have not been satisfied, these issues are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Service medical records reveal that the veteran was 
treated for mild anxiety and nervousness.

2.  Service medical records reveal that the veteran was 
hospitalized during service in October 1962 until February 
1963 for a neuropsychiatric condition, diagnosed as moderate 
schizoid personality manifested by immaturity, impaired 
interpersonal relationships, and tangential thinking.

3.  The veteran is currently diagnosed with schizoaffective 
disorder. 

CONCLUSION OF LAW

Schizoaffective disorder resulted from military service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review 
of the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

The report of the veteran's September 1959 service entrance 
examination shows that his psychiatric evaluation was normal, 
and does not reflect the presence of schizoaffective 
disorder.  The veteran reported that his father died of a 
cerebral hemorrhage at age 43, and there was no history of 
psychiatric illness in the veteran's family.  A September 
1961 service treatment record shows nervousness with many 
strange beliefs noted.  In an October 1961 service treatment 
record, the examiner again noted a peculiar mental outlook, 
and a few days later, there is a notation that the patient's 
profound hostility for authority was discussed.  An October 
1962 service treatment record shows a mild anxiety reaction.  
An Air Force Hospital narrative summary shows that the 
veteran was admitted for evaluation in October 1962 following 
complaints of nervousness and progressively more disorganized 
thinking.  On mental status examination, he appeared anxious 
and uncertain.  It was noted that his behavior conveyed a 
superficial grandiosity that masked a basic inadequacy.  
Although there was no frank delusional material, there was a 
general loosening of thought associations and tendency to 
skip from subject to subject in a disorganized manner.  
Psychological testing performed during the course of the 
hospitalization indicated an extreme lack of ego identity and 
extreme defensiveness in interpersonal relationships.  It was 
noted that the over-all record indicated an individual with 
gross disturbances in his personality development and with 
considerable potential for autistic pathological fantasy.  
The final comment indicated that there was evidence of a 
personality disturbance manifested by immaturity, 
inadaptability, and impairment in interpersonal relationships 
that was chronic and basically untreatable.  A February 1963 
Air Force clinical record cover sheet states "schizoid 
personality, moderate, manifested by immaturity, impaired 
interpersonal relationships, and tangential thinking.  
Stress-minimal; predisposition - moderate; impairment - 
moderate.  LD: No, EPTS (Not PR)."  At his September 1963 
separation examination, the psychiatric evaluation was 
normal.  The examiner noted that the veteran had been 
hospitalized during service for a neuropsychiatric condition 
diagnosed as moderate schizoid personality manifested by 
immaturity, impaired interpersonal relationships and 
tangential thinking.  No complaint and no sequale were noted. 

The veteran was evaluated at Harbor General Hospital in April 
1965.  He was described as hysterical with severe muscle 
tension syndrome. The veteran reported being treated in 
October 1962 in the Air Force for conversion hysteria.  The 
veteran reported that at that time his thought patterns were 
unsatisfactory and he was unable to deal with everyday 
situations.  He reported that he was returned to active duty 
and received an honorable discharge in 1963.  The veteran 
gave a family history of his father dying at age 43 of a 
cerebral hemorrhage and that his mother overcompensates and 
would be very dependent on him if he let her.  A mental 
status evaluation revealed that the veteran has obsessions, 
delusions, and hallucinations.  Looseness of associations was 
noted and some of his thought content was described as 
bizarre.  His insight was poor and he avoided a moderate 
amount of eye content.  The diagnosis was chronic 
undifferentiated schizophrenic reaction. 

In an April 1965 psychiatric consultation at Harbor General 
Hospital, it was noted that the veteran had the predictive 
profile of somatic symptoms and that persons with profiles 
such as this also were immature, dependent people who seemed 
disorganized and sometimes disoriented under stress with 
fairly common noted secondary psychotic symptoms and 
emotional inappropriateness with stress. It was indicated 
that while the veteran did not admit to hallucinations, 
delusions of external control seemed likely.
It was further opined that:

The fact that such persons often appear 
emotionally inappropriate and tend to 
exhibit unusual and even bizarre 
thoughts suggests a schizophrenic 
condition.  The basically hysterical 
character formation, however, often 
imparts a marked dissociative quality to 
the patient's disorder and, in fact, 
dissociative episodes are quite commonly 
associated with this profile.  Thus, 
difficulty in obtaining agreement on the 
diagnosis is fairly common even though 
the behavior facts are usually quite 
clear.  The most frequent diagnoses are 
mixed schizophrenia and dissociative 
reaction.

The veteran was admitted to Harbor General's Day Hospital 
program in April 1965.  In June 1965, the veteran underwent a 
Rorschach test to determine an evaluation of his current 
condition.  It was reported that his test performance 
indicated a chronic undifferentiated schizophrenic condition.  
It was noted that he tended to translate his psychic 
conflicts into somatic terms which reflects his immature and 
basic hysteroid personality.  The examiner further stated 
that there is much autistic intrusion resulting in poor 
reality testing and a peculiar somewhat confused thought 
process.  During the course of the veteran's treatment at the 
Day Hospital of Harbor General Hospital, there are continued 
diagnoses of schizophrenic reaction.  The veteran was 
discharged from the Day Hospital Program at his own request 
in December 1965.  The veteran was then followed in the 
psychiatric clinic at Harbor General Hospital from January 
1966 to January 1967.  

The veteran was evaluated at a VA facility in December 1997 
and again in January 1998.  At the December 1997 examination, 
the examiner reviewed the veteran's service medical records 
and noted that at the time of the veteran's hospital 
admission, he manifested a thought disorder as well as 
loosening of association and an immaturity in adaptability 
and impairment of interpersonal relationships.  The veteran 
reported that he had been followed for a while by Harbor 
General Hospital and was doing well with medication, but he 
stopped attending because he became angry with the 
psychiatrist.  The veteran reported auditory hallucinations, 
voices telling him things, but stated that he tries to block 
them out.  He also complained of sleep disturbances and 
sexual dysfunction.  He was married twice, neither marriage 
lasted long, but he does have one child.  He reported that he 
has worked in different places but they don't last long.  He 
reported he last worked 5 years previously.  On mental status 
examination, he was alert and oriented and had good personal 
eye contact.  His affect was appropriate.  The examiner noted 
pressure speech and rambling thinking with circumstantiality.  
The veteran admitted auditory hallucinations, but denied 
suicidal or homicidal ideations.  His insight was impaired 
and he displayed limited judgment. 

At a January 1998 VA referral evaluation for psychological 
testing, R. Scott, Ph.D., reported that she relied on the 
veteran as no records were available for her review and that 
he was a poor historian and had difficulty answering the 
questions.  The veteran reported that he had a psychiatric 
breakdown in service and that he had a troubled childhood.  
He reported that both parents had psychiatric histories.  On 
mental status examination, his mood was euthymic and his 
affect was expansive.  Although his speech was articulate, he 
was overly garrulous and tangential.  His thought processes 
were often jumbled in both spoken and written speech and 
there was clear evidence of persecutory delusions and ideas 
of reference.  There was no clear evidence of hallucinations, 
but the veteran did report hearing voices on occasion.  The 
veteran denied suicide ideation and intent but did report 
sometimes considering hurting other people.  His judgment 
appeared poor and he demonstrated illogical thinking and poor 
impulse control.   On the Minnesota Multiphasic Personality 
Inventory (MMPI) test, his overall clinical scale profile was 
consistent with the presence of psychosis.  In addition, the 
examiner noted that the veteran endorsed items suggesting an 
unusual number of somatic complaints of a bizarre nature.  
The examiner noted that individuals with this type of profile 
may be focusing on somatic material as a means of trying to 
contain more psychotic material.  They are easily distracted 
and confused and have concentration difficulties and in 
severe cases, have delusions of persecution.  A nomadic 
lifestyle and poor work history are common.  The most common 
diagnosis is schizophrenia.  It was noted that additional 
testing indicated significant antisocial personality traits 
and depression.  The examiner further noted that the 
veteran's first psychiatric treatment occurred in service, 
but that his self-reported background history is consistent 
with emotional problems prior to service.

In his statements on appeal as well as his testimony before a 
Member of the Board at the November 1998 Travel Board hearing 
at the RO, the veteran contends that 
service connection should be granted for his schizoaffective 
disorder as it began during service.  He advances that he did 
not have any problems prior to service and that during 
service he was treated badly and exposed to alcohol and 
cigarettes and as a result developed a psychiatric disorder.
 
The Board observes that although the VA examination by I. 
Crisanto, M.D., is dated in December 1997,  Dr. Crisanto, in 
the discussion, refers to the January 1998 examination by Dr. 
Scott.  After reviewing the testing and the veteran's claims 
folder, to include his service medical record, Dr. Crisanto 
diagnosed schizoaffective disorder.   Dr. Crisanto stated 
that although the veteran did have schizoid personality 
diagnosed in service, he was already showing a thought 
disorder at that time.  Dr. Crisanto stated that in 
schizophrenic complex, there is a high percentage of schizoid 
personality which is "prebormid personality" which later 
develops into the full blown psychosis.  Further, Dr. 
Crisanto noted that while the testing examiner, Dr. Scott, 
gave the impression of schizophrenia, the clinical 
manifestations of the veteran showed some hypomanic features 
as well as a thought disorder and thus, it fits more the 
diagnosis of schizoaffective disorder.      

In reviewing the evidence, the Board notes that at the time 
of his entrance into active service, the veteran's 
psychiatric evaluation was normal.  A veteran who served 
during active service after December 31, 1946 is presumed to 
be in sound condition when examined, accepted, and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  The veteran's service medical 
records indicate that the veteran began complaining of 
nervousness in late 1961, almost 2 years after entering 
active service.  Moreover, in 1962, the veteran was 
hospitalized for a neuropsychiatric evaluation after 
displaying bizarre thoughts, loosening of associations, and 
impairment in interpersonal relationships.  Although schizoid 
personality was diagnosed at that time, in December 1997, a 
VA examiner indicated that the veteran's current 
schizoaffective disorder was first manifested during service 
when he began displaying a thought disorder.  Moreover, the 
veteran sought treatment in April 1965, approximately 18 
months after his discharge from service at Harbor General 
Hospital with complaints of auditory hallucinations, somatic 
symptoms, and bizarre thought content.  A chronic 
undifferentiated schizophrenic reaction was diagnosed and the 
veteran was followed and treated with psychotropic 
medications for approximately 2 years.  

According to 38 C.F.R. § 3.303(d) (1998), service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Based 
on its review of the relevant evidence in this matter, the 
Board concludes that preponderance of the evidence is in 
favor of his claim for service connection for schizoaffective 
disorder.


ORDER

Service connection for schizoaffective disorder is granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

